Citation Nr: 1024858	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-22 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jonathan Trickey, Law Clerk







INTRODUCTION

The Veteran served on active duty from November 1972 to April 
1982.

This matter is before the Board of Veterans' Appeals on appeal of 
a December 2007 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee that denied the 
claim of entitlement to service connection for disability of the 
left ankle.  

The Board notes a claim of entitlement for service connection of 
right ankle disability was denied in July 2003.  The Veteran did 
not appeal this decision, but subsequently filed a claim of 
entitlement to service connection for disability of the left 
ankle.  This decision is confined to the claim for entitlement to 
service connection for disability of the left ankle; however, if 
new and material evidence is received regarding the right ankle, 
the Veteran is free to reopen the previously denied claim.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for 
disability of the left ankle.

A service treatment radiology report from August 1977 indicates 
the Veteran sustained a twisting injury to his left ankle.  The 
examiner noted no fracture was evident and no significant 
abnormalities were present.

In a surgical pathology report dated September 2006, a 
postoperative diagnosis of "ganglion cyst medial side left ankle 
post trauma" was noted. 

The Veteran's statements in the record indicate a level of left 
ankle pain and loss of function.  The Veteran is competent to 
comment on his symptoms, and the Board finds his statements 
credible.

The Veteran did not bring a claim for service connection for left 
ankle disability until December 2006.  The RO denied service 
connection in December 2007, partly on a finding that the medical 
evidence of record failed to show a disability of the left ankle.

As there is some indication of an inservice left ankle injury, 
and an indication of a current left ankle problem, the Veteran 
should be afforded an examination to determine whether there is 
likely any connection between the current problems and service.  

The examiner should review the entire claims file, including the 
evidence of an inservice injury noted in the service treatment 
records dated August 1977, and the records documenting more 
recent treatment involving the left ankle in September 2006.  

Prior to any examination, copies of any outstanding records of 
pertinent medical treatment should be obtained and added to the 
record.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and obtain his 
assistance in identifying medical care 
providers who may have treated him for 
left ankle problems since separation from 
service.  Secure any necessary release 
forms and obtain copies of any pertinent 
VA or private records of pertinent 
treatment.
 
2.	After any available records are added to 
the file, schedule the Veteran for a VA 
examination of the left ankle.  Request 
that the examining physician review the 
claims file and note the review in the 
examination report.  Request that the 
examiner provide a current diagnosis of 
any disability involving the left ankle, 
and provide an opinion as to whether any 
such disability is at least as likely as 
not (50% probability) related to some 
aspect of the Veteran's periods of 
service, including the injury to the left 
ankle in service in 1977.  The examiner 
should comment on the possibility that a 
current disability is due to an injury 
subsequent to service.

3.	Review the claims file to ensure that all 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, 
readjudicate the claim for entitlement to 
service connection for a left ankle 
disorder.  If the benefit sought remains 
denied, issue an appropriate supplemental 
statement of the case and provide the 
appellant and his representative the 
requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he is 
notified.

The purpose of this remand is to assist the appellant with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


